DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

 Reasons for Allowance
Claims 1, 5-23 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims are allowable.
The primary reason for allowance of independent claim 1 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable display apparatus, comprising: 
a flexible display screen; 
a bearer component; and 
a camera and a sensor, wherein the camera is configured to capture an image, and the sensor is configured to detect a distance between the foldable display apparatus and a user thereof; 
wherein the bearer component comprises a first plane part, a first bending part, a second plane part, a second bending part, and a third plane part that are sequentially connected in a long side direction; 
wherein a length of the first bending part in the long side direction is greater than a length of the second bending part in the long side direction; 
wherein the first plane part, the first bending part, the second plane part, the second bending part, and the third plane part jointly bear the flexible display screen; 
wherein the third plane part is folded between the first plane part and the second plane part through bending and deformation of the first bending part and the second bending part;
 wherein parts of the flexible display screen borne by the first plane part and the second plane part are exposed; 
wherein the foldable display apparatus further comprises a first housing that is fastened to a side of the first plane part or the second plane part and away from the flexible display screen, and 
wherein both the camera and the sensor are disposed in the first housing, and correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, wherein the camera is configured to automatically switch between a front-facing shooting mode and a rear-facing shooting mode based on the distance detected by the sensor between the foldable display apparatus and the user.
The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of foldable display apparatus comprising flexible display, a bearer component and camera and a sensor wherein the camera is configured to capture an image, and the sensor is configured to detect a distance between the foldable display apparatus and a user thereof; furthermore the specific arrangement of the bearer component comprising first plane part, first bending part, a second plane part, second bending part and third plane part and the specific arrangement with respect to the flexible display screen, furthermore the detail of the structural and functional configuration of the camera and the sensor, both disposed in the first housing, correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, wherein the camera is configured to automatically switch between a front-facing shooting mode and a rear-facing shooting mode based on the distance detected by the sensor between the foldable display apparatus and the user, at least the highlighted configuration in combination of the remaining limitation of the entire claim 1 and the function/operation of the claim 1 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
The closet prior art of record are provided in the previous office action. Specifically, Cho reference that is provided in the final office action teaches the details as highlighted in the final. Furthermore, Cho provide teaching that the camera uses distance of user to determine which camera to activate or deactivate. However, this is different than the claimed invention of both the camera and the sensor are disposed in the first housing, and correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, wherein the camera is configured to automatically switch between a front-facing shooting mode and a rear-facing shooting mode based on the distance detected by the sensor between the foldable display apparatus and the user. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 17 the prior art of record, individually or in combination does not teach or fairly suggest:
A foldable display apparatus, comprising: 
a flexible display screen; 
a bearer component; and 
a camera and a sensor, wherein the camera is configured to capture an image, and the sensor is configured to detect a distance between the foldable display apparatus and a user thereof; 
wherein the bearer component comprises a first plane part, a first bending part, a second plane part, a second bending part, and a third plane part that are sequentially connected in a long side direction; 
wherein a length of the first bending part in the long side direction is greater than a length of the second bending part in the long side direction; 
wherein the first plane part, the first bending part, the second plane part, the second bending part, and the third plane part jointly bear the flexible display screen; wherein the third plane part is folded between the first plane part and the second plane part through bending and deformation of the first bending part and the second bending part; 
wherein parts of the flexible display screen borne by the first plane part and the second plane part are exposed; 
wherein the foldable display apparatus further comprises a first housing that is fastened to a side of the first plane part or the second plane part and away from the flexible display screen; 
wherein both the camera and the sensor are disposed in the first housing, and correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, wherein the camera is configured to automatically switch between to a front-facing shooting mode and a rear-facing shooting mode based on the distance detected by the sensor between the foldable display apparatus and the user; and 
further comprising one or more processors, one or more memories, and an instruction that is stored in the one or more memories and that can be executed by the one or more processors, wherein the one or more processors executes the instruction to implement the following steps: 
responding to detection of a first operation; and 
driving the bearer component to change to a folded state, wherein the third plane part is folded between the first plane part and the second plane part, and parts of the flexible display screen, borne by the first plane part and the second plane part are exposed.

The above claim limitation configuration is not taught in any of the prior arts of record. In more detail the configuration and arrangement of foldable display apparatus comprising flexible display, a bearer component and camera and a sensor wherein the camera is configured to capture an image, and the sensor is configured to detect a distance between the foldable display apparatus and a user thereof; furthermore the specific arrangement of the bearer component comprising first plane part, first bending part, a second plane part, second bending part and third plane part and the specific arrangement with respect to the flexible display screen, furthermore the detail of the structural and functional configuration of the camera and the sensor, both the camera and the sensor are disposed in the first housing, and correspond to either a first plane display area overlapping the first plane part or a second plane display area overlapping the second plane part, wherein the camera is configured to automatically switch between to a front-facing shooting mode and a rear-facing shooting mode based on the distance detected by the sensor between the foldable display apparatus and the user, at least the highlighted configuration in combination of the remaining limitation of the entire claim 17 and the function/operation of the claim 17 as described is not taught in any of the prior art(s) of record. In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Closest prior art of record is same as the one indicated under claim 1. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947. The examiner can normally be reached 7:30AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841



/ABHISHEK M RATHOD/             Primary Examiner, Art Unit 2841